Citation Nr: 0314325	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for depression or other 
nervous disorder.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from November 16, 1967 to 
February 13, 1968.

In an October 1968 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, denied a claim for service connection for pes 
planus.  The veteran was notified by letter in November 1968 
that his "flat feet" were not incurred in or aggravated by 
active service and he was given notice of appeal rights and 
instructions on how to appeal the decision but he did not 
appeal.  Thus, that decision became final.  In September 
1972, the RO again adjudicated the claim and notified the 
veteran that it had been denied.  A notice of appeal rights 
was supplied.  The veteran did not appeal that decision and 
it also became final.  

This appeal arises from a December 1996 RO decision that 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for pes planus.  This appeal also arises from a 
March 1997 rating decision that denied service connection for 
depression and determined that no new and material evidence 
had been submitted to reopen the claim for service connection 
for pes planus.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution. 

The veteran requested a hearing before a member of the Board.  
The record reflects that the Board notified the veteran that 
a hearing was scheduled and that the veteran failed to report 
for it, although the notification letter has not been 
returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  The request 
for a hearing is therefore considered to be withdrawn 
pursuant to 38 C.F.R. § 20.702(d).

In a letter received at the RO on July 30, 1997, the veteran 
asserted that his arthritis and peripheral neuropathy are 
related to his pes planus.  These claims are referred to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  By rating decision of September 1972, the RO denied 
service connection for pes planus and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the September 1972 decision 
and it became final.

3.  Evidence received at the RO since the September 1972 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

4.  At the time of entry into active service, the veteran did 
not have pes planus.

5.  Competent medical evidence reflects that symptomatic pes 
planus began during basic training.  

CONCLUSIONS OF LAW

1.  The September 1972 rating decision, which denied service 
connection for pes planus, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 
20.300, 20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for pes planus and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.  Bilateral pes planus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A claim for service connection for bilateral pes planus was 
denied by the RO in October 1968 and September 1972 rating 
decisions, both of which became final absent further timely 
appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  
Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.160, 20.200, 
20.201, 20.202, 20.301(a), 20.1103 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claim in this appeal was 
received prior to that date, and is entitled to be evaluated 
using the previous-more liberal-version of the regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the September 
1972 RO rating decision consists of a DD Form 214, service 
medical records (SMRs), a VA examination report, and claims 
and statements of the veteran.  These are briefly discussed 
below.

The veteran's DD-214 reflects that he was drafted (inducted) 
on November 16, 1967, and that on February 13, 1968, he 
received an honorable discharge for physical disability.  

The veteran's SMRs reflect that he underwent a pre-induction 
physical examination in July 1967 and was found to be 
qualified for induction.  The feet were examined and were 
found to be normal at the time.  The veteran also completed a 
medical history questionnaire and checked "no" to any 
history of foot trouble.  

A clinical record reflects that on November 27, 1967, the 
veteran complained of "flat feet".  Arch supports were 
prescribed.  On December 4th, the veteran complained of 
painful feet after long walks but said that he could "run 
the mile".  On January 5, 1968, symptomatic pes planus and 
right Achilles tendonitis were noted while the veteran was in 
his 4th week of basic training.  Lower shoes and softer 
insoles were prescribed.  On January 11th, symptomatic pes 
planus and bilateral Achilles tendonitis were noted.  The 
veteran was placed on limited duty and hot soaks were 
recommended.  On January 17th, the veteran was noted to be in 
his sixth week of training and he felt that he could no 
longer train due to flat feet.  The clinical note reflects 
that arch and heel supports and limited duty had not helped.  
X-rays showed pes planus.  A podiatry consultation note 
reflects that the veteran had moderate pes planus and that no 
other podiatry care was necessary.  

The veteran underwent a physical examination and Army medical 
board evaluation on January 19, 1968.  The examination report 
notes pes planus and the medical board report notes that pain 
in both feet had worsened since beginning basic training.  
Pes planus was felt to be moderate to marked in degree with 
pronation and valgus of the forefoot and loss of the 
longitudinal arch and bulging of the tibial talar area.  The 
final diagnosis was pes planus that had existed prior to 
entry.  The reports do not address whether the condition had 
been aggravated by active service; however, a medical board 
proceeding form dated January 31, 1968, has been marked with 
an "X" to reflect that the condition was not aggravated 
during active service.  

The veteran filed for service connection for pes planus in 
February 1968.  In October 1968, he underwent a VA 
examination and special orthopedic evaluation of the feet.  
The examiner found second to third degree pes planus, 
bilaterally, with no callosities, no pronation, and no 
eversion of the feet.  Manipulation of the subtarsals joints 
was slightly painful.  The final diagnosis was second-degree 
bilateral pes planus.  

In June 1972, the veteran requested that his claim be 
reopened.  He claimed that pes planus was aggravated during 
active service, as it was stable at the time of entry and 
grew worse with the rigors of training.  He also claimed that 
he did not appeal the earlier decision because he never 
received it and had only recently learned of its existence.  

In August 1972, the veteran submitted several lay witness 
statements to the effect that he appeared to have a 
noticeable disability after active service that was not seen 
prior to active service.  

As noted above, in September 1972, the RO denied the service 
connection claim.  The veteran did not appeal the decision 
and it became final.  

The Board must next review the evidence submitted since the 
final September 1972 decision to determine whether any of it 
is new and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

The evidence submitted since the September 1972 RO decision 
includes an April 1997 letter from a VA physician who treated 
the veteran at Martinsburg VA Medical Center.  In the letter, 
the physician indicates that the veteran's pes planus had 
been incurred or aggravated during military service.  

The Board notes that, as discussed above, the credibility of 
the newly submitted evidence is presumed.  Justus, supra.  
The Board finds the April 1997 letter to be new and material 
evidence because it addresses the central issue in the case 
and such an opinion had not previously been of record.  Thus, 
the Board concludes that the newly submitted evidence is new 
and material and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
application to reopen the claim must therefore be granted.  
38 U.S.C.A. § 5108; Manio, supra.

Because the RO has denied the veteran's application to reopen 
the claim, the Board could, at this point, remand the issue 
of service connection for initial RO adjudication; however, 
because the decision below is favorable to the veteran, the 
Board's consideration of the service connection claim will 
not violate the safeguard against unfair prejudice to the 
veteran set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, because extensive development has been 
undertaken and the decision below is favorable, the Board 
finds that the duty to assist the veteran and to notify him 
of the evidence that he must submit is fulfilled.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has been apprised of the Veterans Claims Assistance 
Act of 2000 (VCAA) by letter dated in June 2001.  

II.  Service Connection

A.  Factual Background

As noted above, the veteran separated from active service in 
February 1968 for bilateral pes planus that the Army 
determined had preexisted active service and had not been 
aggravated therein.  

The relevant medical evidence includes the VA examination 
report of October 1968 wherein bilateral second-degree pes 
planus was found, the April 1997 letter from the veteran's VA 
treating physician, and the following items that will be 
discussed in chronological order.  

In October 1998, the veteran's VA treating physician offered 
another opinion.  The VA physician stated that he/she was 
familiar with the veteran's past medical history and had 
treated the veteran for over three years.  The physician 
stated that the veteran suffered from axonal neuropathy that 
"may" have started during active service and was related to 
the severe pes planus that had been aggravated during active 
service.  The VA physician specifically noted that someone 
had checked the wrong box on an Army medical form completed 
prior to discharge to reflect that the condition was not 
aggravated during active service.  The physician stated, 
"This was an error since this was the very reason for which 
he was getting his medical honorable discharge.  His 
condition was definitely aggravated by this undue stress".  
Finally, the physician also related the veteran's major 
depression to bilateral foot pain and the stress of that 
condition.  

In April 1999, the veteran underwent a VA spine examination.  
The examiner noted a review of the claims files including the 
April 1997 letter from the veteran's VA treating physician; 
however, the examiner noted that some private medical records 
were not available for review.  

On examination, marked prominence of the navicular bones was 
noted bilaterally.  On weight bearing, fallen arches were 
quite obvious, which were minimally restored on non-weight 
bearing.  X-rays of both feet showed sagging of the mid-
tarsals and minimal degenerative changes with dorsal 
osteophytes.  The diagnosis was congenital pes planovalgus 
deformity, bilateral, more pronounced on the right, no 
clinical or historical evidence of aggravation.  The examiner 
fully agreed with the Army medical board's conclusion that 
the veteran had a congenital pes planovalgus deformity.  The 
examiner felt that there was no evidence to support the 
contention that irreparable aggravation had occurred during 
military service.  The examiner also felt that because there 
was little degenerative change currently, the feet could not 
have been severely damaged during active service.  The 
examiner also noted that the absence of soft tissue changes 
also argued against a finding of aggravation.  

The April 1999 VA compensation and pension examiner also 
expressed disagreement with the October 1998 opinion of the 
veteran's VA treating physician with respect to the etiology 
of axonal neuropathy and concluded by stating that the 
severity of the flat foot problem was unclear based on the 
very little bony changes in the midtarsal and the Lisfranc's 
joint. 

VA outpatient treatment reports dated in the later 1990s 
reflect continued complaints of foot pain.  An August 1999 
note reflects that the feet felt cold and that the pedal 
pulses were weak to palpation.  

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Initially, the Board notes that congenital defects are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2002).  However, service 
connection may be granted for such defects in limited 
circumstances, such as when the defect is aggravated in 
service due to the development of a superimposed disease or 
injury.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  
With respect to the current appeal, the Board notes that pes 
planus may also be acquired.  See 38 C.F.R. §§ 4.57, 4.71a, 
Diagnostic Code 5276.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
Because no pertinent disorder was found at the time of the 
veteran's pre-induction examination, the first issue for 
resolution is whether clear and unmistakable evidence 
demonstrates that a pertinent injury or disease existed prior 
thereto.  

The Board notes that there is a finding of a preexisting 
condition by an Army medical board report and concurrence by 
a VA examiner; however, neither of these opinions appears to 
take into consideration whether the veteran's pes planus 
might be the acquired type, rather than the congenital type.  
An Army medical board member marked a box signifying 
preexisting pes planus without explaining how the condition 
completely escaped detection during the pre-induction 
examination.  Neither did the VA examiner explain how pes 
planus escaped detection on entry.  Lastly, neither source 
explains why the rigors of several weeks of basic training 
could not have caused pes planus.  

The Board notes that even if the evidence for pre-existence 
were cogent and compelling, it would not overcome the high 
standard of proof required.  In Cotant v. Principi, 17 Vet. 
App. 116 (2003), the United States Court of Appeals for 
Veterans Claims (CAVC) stressed that the standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence that is clear and unmistakable, i.e., 
undebatable. . . . [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service (citing Vanerson v. West, 12 Vet. App. 254, 261 
(1999)).  

In summation, the Board finds at least some medical evidence 
that tends to show that the veteran's bilateral pes planus 
preexisted active service; however, because pes planus was 
not noted on the veteran's pre-induction examination report, 
and because the evidence for preexistence of pes planus does 
not rise to the level of clear and unmistakable evidence, the 
veteran is entitled to the presumption of soundness at entry.  

With regard to service connection for pes planus, the Board 
notes that a diagnosis of pes planus was first given during 
active service and there is evidence of a current diagnosis 
of pes planus, which the veteran's treating physician feels 
was incurred in or aggravated by active service.  Thus, the 
remaining regulatory requirements for service connection for 
bilateral pes planus are met.  Service connection for 
bilateral pes planus is granted.  


ORDER

The claim for service connection for bilateral pes planus is 
reopened by new and material evidence; service connection for 
bilateral pes planus is granted.


REMAND

The veteran has submitted medical evidence tending to show 
that his depression or other nervous disorder was caused or 
increased by his pes planus.  Because his pes planus is now 
service-connected, this raises the issue of service 
connection on a secondary basis.  The case is therefore 
remanded so that the RO may consider this issue in the first 
instance.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
an appropriate examination to determine 
the nature and etiology of any mental 
disorder.  If any mental disorder is 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the mental disorder 
was caused by or increased by service-
connected bilateral pes planus or 
otherwise related to active service.  The 
claims files should be made available to 
the examiner in conjunction with this 
examination.  The examiner should offer a 
complete rationale for any conclusion 
reached in a legible report.  

2.  Following the above development, the 
RO should review the evidence and 
adjudicate the claim for service 
connection for depression or other 
nervous disorder.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, if any.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



